     Case 3:18-cv-00331-BEN-LL Document 436 Filed 12/14/20 PageID.26835 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     STONE BREWING CO., LLC,                           Case No.: 3:18-cv-00331-BEN-LL
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT
13     v.                                                MILLERCOORS LLC’S
                                                         UNOPPOSED EX PARTE MOTION
14     MILLERCOORS LLC,
                                                         TO STRIKE CONFIDENTIAL
15                                    Defendant.         MATERIAL FROM PUBLIC
                                                         DOCKET
16
17                                                       [ECF No. 430]
18          Good cause having been shown, the Court hereby GRANTS Defendant
19    MillerCoors LLC’s Unopposed Ex Parte Motion to Strike Confidential Material from the
20    Public Docket. The Clerk of the Court is instructed to remove from the public docket in
21    this matter the Declaration of Kelly Twigger in Support of Defendant MillerCoors LLC’s
22    Opposition to Plaintiff’s Offer of Proof re: Withheld Evidence/MIL No. 5. See ECF No.
23    426-1.
24          IT IS SO ORDERED.
25
26    DATED: December 14, 2020                       _________________________
                                                     Hon. Roger T. Benitez
27
                                                     United States District Court
28
                                                     1
                                                                              3:18-cv-00331-BEN-LL
